El Juez Presideete Letteriepo Señor Travieso
emitió la opi-nión del tribunal.
Manuel Antonio Emanuelli, demandante en una acción de divorcio contra su esposa Alicia Coll, radicó en esta Corte: Suprema una petición solicitando un auto de mandamus dirigido al Hon. Alberto S. Poventud, Juez de la Corte' de-Distrito de Ponce, ordenándole que expida una orden para que la demandada, residente en Nueva York, sea emplazada por medio de edictos.
De la petición ante nos aparece que en diciembre 20 de 1943 el Juez recurrido dictó una resolución por la que de-claró no haber lugar a la expedición de la orden para la pu-blicación del emplazamiento por edictos, por el fundamento-de que a su juicio la demanda no aduce hechos suficientes para constituir la causa de acción que se 'ejercita.
 La Regla 4 (e) de las de Enjuiciamiento Civil (Ar-tículo 94, Código de Enjuiciamiento Civil) invocada por el peticionario, exige como requisito para que proceda la or-den para la publicación de edictos (a) que se compruebe a satisfacción de la corte o del juez de la misma, por medio de declaración jurada, que la persona que debe ser empla-zada reside fuera de la Isla o se ha ausentado de ella, y (&) que aparezca también de dicha declaración o de la demanda jurada presentada que existe causa de acción contra el de-mandado que ha de ser emplazado o que dicho demandado-es parte legítima en el pleito.
Al considerar y al dictar su fallo sobre la suficiencia de la declaración jurada y sobre la suficiencia de los hechos-alegados en la demanda jurada para constituir causa de ac-ción, la corte o el juez de la misma está ejerciendo funcio-nes judiciales de carácter discrecional y no cumpliendo un deber ministerial. Para que pueda ordenarse y ser efectiva: *734la citación por edictos es necesario' que se cumpla estricta-mente con el artículo 94 del Código de Enjuiciamiento Civil, Roy Regla 4 (e) de las de Enjuiciamiento Civil. Vázquez v. Corte Municipal, 52 D.P.R. 257.
La demanda radicada en este caso no está jurada, y la declaración jurada presentada a la corte inferior como base de la petición para la publicación de edictos no lia sido sometida a nuestra consideración. Pero es que aun cuando conociéramos su contenido y opináramos que es suficiente, no estaríamos autorizados para expedir un auto de mandamus ordenándole al juez recurrido que altere su discreción judicial para conformarla a la nuestra. El auto de mandamus no se ha hecho para eso.

La petición debe ser declarada sin lugar.

El Juez Asociado Sr. Snyder no intervino.